                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

                           CASE NO: 2:21-cv-00169-SPC-MRM
JOHNY ANTELO,

       Plaintiff,

       v.

XL ELECTRIC CORP.,

       Defendant.
                                    /

                               NOTICE OF APPEARANCE

       Jake Blumstein, Esquire, hereby files this Notice of Appearance on behalf of Plaintiff,

JOHNY ANTELO, and respectfully requests to receive notice of any and all filings in this case

as counsel of record.

       Dated this 4th day of March 2021.

                                                  Respectfully Submitted,

                                                  USA EMPLOYMENT LAWYERS –
                                                  JORDAN RICHARDS PLLC
                                                  805 E. Broward Blvd. Suite 301
                                                  Fort Lauderdale, Florida 33301
                                                  (954) 871-0050
                                                  Counsel for Plaintiff

                                                  By: /s/ Jake Blumstein, Esquire
                                                  JORDAN RICHARDS, ESQUIRE
                                                  Florida Bar No. 1108372
                                                  JAKE BLUMSTEIN, ESQUIRE
                                                  Florida Bar No. 1017746
                                                  jordan@jordanrichardspllsc.com
                                                  melissa@jordanrichardspllc.com
                                                  jake@jordanrichardspllc.com
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing was served by means of the

Court’s electronic filing system on March 4, 2021.

                                                     By: /s/ Jake Blumstein, Esquire
                                                     JAKE BLUMSTEIN, ESQUIRE
                                                     Florida Bar No. 1017746

                                       SERVICE LIST:

No Counsel Has Appeared to Date




                                               2
